Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 12/09/2020.  
The information disclosure statement/s (IDS/s) submitted on 12/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 12/09/2020 are objected.
Claims 1-19 are pending and have been examined.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly
indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to because Figure 1 appears that it should be designated by a
legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objection
Claim 1 is objected to because of the following informalities:  
In re to claim 1, It appears that the limitation “wherein the four switches comprises first, second, and third switches coupled in series,” should be “wherein the four switches comprises first, second, and fourth switches coupled in series,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0052177 A1), hereinafter Cheng’ in view of Sun et al. (US 9,214,825 B2), hereinafter Sun’. 

In re to claim 1, Cheng disclose a switching power circuit (i.e. see fig. 6) for charging a battery (i.e. from the output of the DC/DC converter 16, see fig. 8), the switching power circuit comprising: a) a high-frequency switching network comprising a series connection of four switches (i.e. Q1-Q4) extending between two ports of a low-frequency AC input voltage (i.e. the positive and negative ports of the AC power source 11) and an energy storage circuit (i.e. 143) wherein the four switches comprises first, second, and third switches coupled in series (i.e. Q1-Q4 are coupled in series), the third switch (i.e. Q3) is coupled in series between the second switch and a fourth switch (i.e. Q2 and Q4), the energy storage circuit (i.e. 143) and a primary winding of a transformer (i.e. primary winding of 144) are coupled between first and second nodes (i.e. nodes between Q1/Q2 and Q3/Q4, see fig. 6), the first node is a common node of the first and second switches (i.e. Q1 and Q2), and the second node is a common node of the third and fourth switches (i.e. Q3 and Q4); b) a rectification circuit (i.e. 145) having an input terminal coupled to a secondary winding of the transformer(i.e. secondary winding of 144, see fig. 6) ; c) a DC-DC converter (i.e. 16, fig. 8) having an input terminal coupled to an output terminal of the rectification circuit (i.e. output of 145, see pr. [0067]), and being configured to generate a charging current (i.e. the DC Current (i.e. the DC current output from 16, see fig. 8); and d) a control circuit configured to adjust the charging current by controlling an operation of the DC-DC converter according to a charging requirement, in order to make an average value of the charging current meet the charging requirement (i.e. see pars. [0056 and 0071]).  Except, Cheng et al. fail to explicitly disclose that charging a battery.  Whereas, Sun teach charging a battery (i.e. see col. 5, lines 7-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the DC to DC converter of Cheng as a charging circuit of a battery of a vehicle as taught by Sun.
In re to claim 3, Cheng disclose the switching power circuit (i.e. see fig. 6) of claim 1, wherein the high-frequency switching network operates at an LLC resonant state (i.e. see pr. [0058]).  
In re to claim 19, Cheng disclose the switching power circuit (i.e. see fig. 6) of claim 1, wherein the rectification circuit (i.e. 145, fig. 6) is configured to be Page 24a full-wave rectification circuit (i.e. see pr. [0067]).

 Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et 
al. (US 2019/0052177 A1), hereinafter Cheng’ in view of Sun et al. (US 9,214,825 B2), hereinafter Sun’ and further in view of Li et al. (US 2011/0176335 A1), hereinafter Li’.

In re to claim 2, Cheng disclose the switching power circuit (i.e. see fig. 6) of claim 1.  Except, Cheng and Sun fail to explicitly disclose that wherein the energy storage module comprises a first capacitor and a first inductor coupled in series with the primary winding between the first and second nodes.  Whereas, Li teach that wherein the energy storage module comprises a first capacitor (i.e. Cr, fig. 3) and a first inductor (i.e. Ls) coupled in series with the primary winding (i.e. primary winding of 214) between the first and second nodes (i.e. the nodes of SW1 and SW2).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the DC to DC converter of Cheng and sun to include an energy storing circuit comprising an inductor and a capacitor as taught by Li.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et 
al. (US 2019/0052177 A1), hereinafter Cheng’ in view of Sun et al. (US 9,214,825 B2), hereinafter Sun’ and further in view of Kasai (US 9,459,639 B2).

In re to claim 5, Cheng disclose the switching power circuit (i.e. see fig. 6) of claim 1.  Except, Cheng and Sun fail to explicitly disclose that wherein the control circuit comprises a second control signal generation circuit configured to generate a second control signal according to the charging current and the charging requirement, in order to adjust the charging current.  Whereas, Kasai teaches that wherein the control circuit comprises a second control signal generation circuit (i.e. 4, see fig. 1) configured to generate a second control signal (i.e. output from 4) according to the charging current and the charging requirement, in order to adjust the charging current (i.e. see col. 2, lines 11-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the control circuit of Cheng’s switching power circuit to accommodate a second control circuit to control the charging current flow to the load as taught by Kasai.

Allowable Subject Matter

Claims 4 and 6-18 is/are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

In re to claim 4,  None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a) during a positive half cycle of the low-frequency AC input voltage, the first and third switches remain on, and the second and fourth switches are alternately turned on in a high-frequency PWM mode; and b) during a negative half cycle of the low-frequency AC input voltage, the first and fourth switches remain on, and the first and third switches are alternately turned on in a high-frequency PWM mode”.
In re to claim 6,  None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the control circuit is configured to adjust the charging current by controlling the operation of the DC-DC converter according to the charging requirement, in order to make the charging current to be intermittent, and to be zero at least when an absolute value of the low-frequency AC input voltage is lower than a predetermined threshold”.
In re to claim 14,  None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second error amplifier configured to generate a second error signal according to the sampling signal of the charging current and the first error signal; c) a compensation circuit configured to generate a compensation signal according to Page 23Docket No.: SILG2019P78US the second error signal; and d) a drive circuit configured to generate the second control signal according to the compensation signal”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 7-13, claims 7-13 depend on claim 6 and thus are also objected for the same reasons provided above.    
In re to claims 15-18, claims 15-18 depend on claim 14 and thus are also objected for the same reasons provided above.    


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839